ON REHEARING.
(December 26, 1891.)
Hanford, District Judge.
In his complaint the plaintiff prays for interest on the full amount of the penalty of the bond in suit from the time of the-breach of the condition, and his counsel now earnestly contends for an allowance of such interest from the date of the commencement of the action as further damages for the wrongful withholding of the money pending the litigation. But it is my opinion that $18,000 is the limit of the damages which he can recover. There are two reasons for this: First. That is the sum fixed by the contract as the utmost liability of the defendant. The amount of the actual liability has not been fixed or agreed to by the parties, and could not be known until it was ascertained and adjudged by the court. Prior to judgment there is no particular sum due, which the defendant can be charged with having wrongfully withheld. Second. The value of the property which the plaintiff has parted with is in this case the measure of damages. I have a right to infer from facts in evidence, and because the contrary is not alleged, that the property is unimproved and yielding no income; therefore, by awarding him the full value of the property, with interest from the date of the judgment, ample justice is done to the plaintiff, for he is thereby fully compensated for his actual loss.